                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION


RONNIE LEE YOUNG,                         )
               Plaintiff,                 )
                                          )              JUDGMENT
v.                                        )
                                          )              No. 7:17-CV-67-JG
NANCY A. BERRYHILL, Acting                )
Commissioner of Social Security,          )
                 Defendant.               )



Decision by Court.
This case came before the Honorable James E. Gates, United States Magistrate
Judge for consideration of the motion by plaintiff and stipulation by the parties
regarding plaintiff’s recovery of attorney’s fees pursuant to the Equal Access to
Justice Act (“EAJA”), 28 U.S.C. § 2412(d).

IT IS ORDERED, ADJUDGED AND DECREED that the Commissioner shall pay
$3,200.00 in attorney's fees associated with this case in full satisfaction of any and all
claims arising under the EAJA. Provided that the award to plaintiff is not subject to
the Treasury Offset Program ("Program"), payment shall be made by check payable
to plaintiff's counsel, Michael Gillespie, Esq., and mailed to him at the following
address pursuant to plaintiff's assignment (D.E. 28-2) to his attorney of his right to
payment of attorney's fees under the EAJA: Michael Gillespie, Esq., The Law Offices
of James B. Gillespie, Jr. PLLC, 415 Chestnut Street, Wilmington, North Carolina
28401. If the award is subject to the Program, the balance shall be mailed to Attorney
Gillespie at the above address and the check made payable to him if allowed by the
Program.
This Judgment Filed and Entered on January 15, 2019, with service via CM/ECF Notice
of Electronic Filing on:


Michael Gray Gillespie, Attorney for Plaintiff

Leah F. Golshani, Attorney for Defendant

Stephen F. Dmetruk, Jr., Attorney for Defendant

Cassian W. Parson, Attorney for Defendant




DATED: January 15, 2019                          PETER A. MOORE, JR., CLERK
                                                 By: /s/ Lisa W. Lee
                                                 (Deputy Clerk)
